


117 S1516 IS: Transportation Resources to Add Vital Economic Longevity Act
U.S. Senate
2021-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 1516
IN THE SENATE OF THE UNITED STATES

April 29, 2021
Ms. Cortez Masto introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works

A BILL
To amend titles 23 and 49, United States Code, to encourage travel and tourism, and for other purposes.


1.Short titleThis Act may be cited as the Transportation Resources to Add Vital Economic Longevity Act or the TRAVEL Act. 2.FindingsCongress finds that—
(1)travel is the seventh-largest industry in the United States, with respect to employment; (2)the Department of Transportation document entitled National Travel and Tourism Infrastructure Strategic Plan FY 2020–2024 and dated January 2021—
(A)states that— (i)the travel and tourism industry in the United States—
(I)supports 1 out of 10 United States jobs; (II)accounts for—
(aa)2.9 percent of the annual gross domestic product; and (bb)more than 15,000,000 jobs; and
(III)annually contributes $2,600,000,000,000 in economic activity across each State and territory; (ii)the national intermodal transportation network is the backbone of the travel and tourism industry, facilitating the large-scale movement of business and leisure travelers throughout the United States;
(iii)the performance of the highway network, as in existence on the date of enactment of this Act, has been suboptimal for travel in urban areas of all sizes, leading to steadily increasing travel time in all urban areas, including— (I)small urban areas with a population of less than 500,000 individuals; and
(II)very large urban areas with a population of more than 3,000,000 individuals; (iv)seamless, multimodal travel options are critical to supporting business and leisure travel in the United States;
(v)
(I)approximately 9 out of 10 long-distance passenger trips covering a distance of more than 50 miles involve the use of a personal vehicle; and (II)most tourist travel in the United States occurs in personal vehicles;
(vi)
(I)intercity buses and motor coaches are also significant modes of travel; and (II)in calendar year 2015, there were more than 600,000,000 passenger trips taken by motor coach, a number that represents—
(aa)nearly as many passenger trips as were taken through United States airlines; and (bb)20 times as many passenger trips as were taken on Amtrak; and
(vii)
(I)the usage of public roads as of the date of enactment of this Act is greater than such usage 30 years before that date of enactment; but (II)road capacity has increased by approximately 8 percent, while vehicle miles traveled has increased by approximately 50 percent;
(B)forecasts that— (i)by 2023—
(I)domestic long-distance trips will increase, as compared to 2018 levels, by 8.6 percent; and (II)leisure trips will comprise approximately 80 percent of all domestic trips in the United States each year; and
(ii)by 2045, significant congestion is expected on many United States highways, which will greatly affect tourism travel, as passenger vehicles and motor coaches will be caught in congested highway stretches alongside major freight networks; (C)finds that international tourism across all countries—
(i)increased from 1,000,000,000 trips during calendar year 2012 to 1,400,000,000 during calendar year 2018; and (ii)is estimated to increase to 1,800,000,000 or more trips during calendar year 2030;
(D)describes financial barriers, including the findings that— (i)the Department of Transportation administers several funding programs, some of which apply models and approaches that typically emphasize peak-period commuting and freight movement, rather than temporary or seasonal visitation; and
(ii)while travel and tourism trips may benefit from investments under the programs described in clause (i), areas with small resident populations but significant tourism traffic may not receive funding that corresponds to applicable demands on transportation infrastructure; and (E)includes strategies to improve intermodal connectivity, such as—
(i)developing guidance and best practices to help States and metropolitan planning organizations to address the new travel and tourism planning factor; (ii)modernizing data collection and modeling and forecasting approaches for long-distance trips;
(iii)assessing the means by which formula and discretionary funding programs of the Department of Transportation could benefit travel and tourism projects; and (iv)communicating key travel and tourism facilities and corridors;
(3)83 percent of all travel- and tourism-dependent businesses are small businesses; (4)the economic benefits of travel depend on the condition and performance of the national transportation network; and
(5)as of the date of enactment of this Act, aging infrastructure, increased demand and congestion, poor or no multimodal connectivity, and a multitude of other challenges are— (A)impairing travel mobility in the United States; and
(B)causing strain on the ability to sustain and grow the travel and tourism industry in the United States. 3.Nationally significant freight, highway, and transportation projects (a)In generalSection 117 of title 23, United States Code, is amended—
(1)in the section heading, by striking freight and highway and inserting freight, highway, and transportation; (2)in subsection (a)—
(A)in paragraph (1), by striking freight and highway and inserting freight, highway, and transportation; and (B)in paragraph (2)(D), by striking freight;
(3)in subsection (d)— (A)in paragraph (1)(A)—
(i)in clause (iii)(II), by striking or at the end; (ii)in clause (iv), by striking and at the end and inserting or; and
(iii)by adding at the end the following:  (v)a surface transportation project eligible for Federal assistance under this title, if the Secretary determines that the project is—
(I)functionally connected to, and increases the efficiency of, the National Highway Freight Network; or (II)carried out in accordance with the National Travel and Tourism Infrastructure Strategic Plan under section 1431(e) of Public Law 114–94 (49 U.S.C. 301 note); and;
(B)by striking paragraph (2); (C)by striking the subsection designation and heading and all that follows through Except as in the matter preceding subparagraph (A) of paragraph (1) and inserting the following:

(d)Eligible projectsExcept as; (D)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively, and indenting the paragraphs appropriately;
(E)in paragraph (1) (as so redesignated)— (i)by redesignating clauses (i) through (v) (as added by subparagraph (A)(iii)) as subparagraphs (A) through (E), respectively, and indenting the subparagraphs appropriately; and
(ii)in each of subparagraphs (B), (C), and (E) (as so redesignated), by redesignating subclauses (I) and (II) as clauses (i) and (ii), respectively, and indenting the clauses appropriately; and (F)in paragraph (2) (as so redesignated)—
(i)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively, and indenting the subparagraphs appropriately; and (ii)in subparagraph (B) (as so redesignated), by redesignating subclauses (I) and (II) as clauses (i) and (ii), respectively, and indenting the clauses appropriately;
(4)in subsection (e)(1)— (A)by striking subsection (d)(1)(A) and inserting subsection (d)(1); and
(B)by striking subsection (d)(1)(B) and inserting subsection (d)(2); (5)by redesignating subsections (i) through (n) as subsections (j) through (o), respectively;
(6)by inserting after subsection (h) the following:  (i)Multistate corridor planning, operations, and management (1)Definition of multistate corridor organizationIn this subsection, the term multistate corridor organization means an organization—
(A)that is— (i)comprised of—
(I)States; and (II)applicable metropolitan planning organizations; and
(ii)developed through cooperative agreements, coalitions, or other arrangements; and (B)the purpose of which is to promote regional cooperation, planning, and shared project implementation for programs and projects to improve transportation system management and operations for a shared transportation corridor. 
(2)ReservationThe Secretary shall reserve not less than 10 percent of the amounts made available under this section for each fiscal year to make grants to multistate corridor organizations to promote regional cooperation and the planning of projects and activities to improve multimodal transportation system operations and management in critical transportation corridors. (3)Use of fundsFunds reserved under paragraph (2) may be used—
(A)to support— (i)multistate coordination for planning, development, and construction of major multimodal capital projects; and
(ii)development of information technology and operations that improve the intermodal movement of freight and passengers; (B)to enhance coordination and implementation of interagency efforts in response to incidents; and
(C)to develop a corridor-wide, multimodal traveler information system that provides agencies and travelers with accurate and timely information regarding incidents, congestion, and construction activity. (4)ConsiderationsIn making grants under this subsection, the Secretary shall—
(A)give priority to projects located in corridors that— (i)are part of the Interstate System; or
(ii)will be designated as part of the Interstate System after completion of the work described in an application received by the Secretary; and (B)take into consideration—
(i)the extent to which— (I)a corridor provides a link between 2 existing segments of the Interstate System;
(II)a project will facilitate regional mobility, accessibility, and economic growth and development in areas underserved by existing highway infrastructure; (III)international truck-borne commodities move through a corridor; and
(IV)a project will make improvements to an existing segment of the Interstate System that will result in a decrease in congestion; (ii)the reduction in commercial and other travel time through a major freight corridor expected as a result of a project; and
(iii)the value of the cargo carried by commercial vehicle traffic in a corridor and the economic costs arising from congestion in the corridor.; and (7)in paragraph (1)(B) of subsection (n) (as so redesignated), by striking subsection (d)(1)(A)(iii) and inserting subsection (d)(1)(C).
(b)Technical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by striking the item relating to section 117 and inserting the following:   § 117. Nationally significant freight, highway, and transportation projects.. 4.Federal share payableSection 120(c) of title 23, United States Code, is amended by adding at the end the following:

(4)Local or regional economic generatorAt the discretion of the applicable State, the Federal share payable on account of a project, program, or activity carried out with funds apportioned under section 104(b) may be up to 100 percent, if the Secretary determines that the project, program, or activity— (A)results in significant local or economic growth, including increased travel and tourism;
(B)is— (i)included in the long-range transportation plan of the State under section 135; and
(ii)recommended by the State travel and tourism advisory committee established under section 303(a) as a project, program, or activity of significance to local or regional economic development; or (C)would help achieve the goals of the National Travel and Tourism Infrastructure Strategic Plan under section 1431(e) of Public Law 114–94 (49 U.S.C. 301 note)..
5.Surface transportation block grant programSection 133(b) of title 23, United States Code, is amended by adding at the end the following:  (16)Projects and programs to enhance travel and tourism and mitigate impacts on communities, including infrastructure improvements, intelligent transportation systems and signage, and strategies to support increased seasonal travel, accommodate future growth along major corridors for long-haul travel, improve the safety, efficiency, and reliability of long-haul travel, and enhance connectivity between and among modes of transportation and major destinations..
6.Transportation planning
(a)Title 23 amendments
(1)MetropolitanSection 134(i)(2) of title 23, United States Code, is amended by adding at the end the following:  (I)Travel and tourism strategiesCapital investment and other strategies to enhance travel and tourism and mitigate impacts on communities, including infrastructure improvements and strategies to support increased seasonal travel, accommodate future growth along major corridors for long-haul travel, improve the safety, efficiency, and reliability of long-haul travel, and enhance connectivity between and among modes of transportation and major destinations..
(2)Statewide and nonmetropolitanSection 135 of title 23, United States Code, is amended— (A)in subsection (f)(3)(A)(ii), by inserting representatives of the travel and tourism industry, after services,; and
(B)in subsection (g)(3), by striking operators),, providers of freight transportation services, and inserting operators), providers of freight transportation services, representatives of the travel and tourism industry,. (b)Title 49 amendments (1)Scope of planning processSection 5303(h)(1) of title 49, United States Code, is amended—
(A)in subparagraph (H), by striking and at the end; (B)in subparagraph (I), by striking the period at the end and inserting ; and; and
(C)by adding at the end the following:  (J)support travel and tourism, including interregional planning to address capacity, congestion, and multimodal options for travelers..
(2)Transportation planSection 5303(i)(2) of title 49, United States Code, is amended by adding at the end the following:  (I)Travel and tourism strategiesCapital investment and other strategies to enhance travel and tourism and mitigate impacts on communities, including infrastructure improvements and strategies to support increased seasonal travel, accommodate future growth along major corridors for long-haul travel, improve the safety, efficiency, and reliability of long-haul travel, and enhance connectivity between and among modes of transportation and major destinations..
(3)Statewide and nonmetropolitanSection 5304 of title 49, United States Code, is amended— (A)in subsection (e), in the matter preceding paragraph (1), by striking the quotation marks before In;
(B)in subsection (f)(3)(A)(ii), by inserting representatives of the travel and tourism industry, after services,; (C)in subsection (g)(3), by inserting representatives of the travel and tourism industry, after services,; and
(D)in subsection (i), by striking this this and inserting this. 7.Congestion mitigation and air quality improvement programSection 149(b) of title 23, United States Code, is amended—
(1)in paragraph (8)(B), by striking or at the end; (2)in paragraph (9), by striking the period at the end and inserting ; or; and
(3)by adding at the end the following:   (10)if the project or program mitigates seasonal or temporary congestion from long-haul travel or tourism..
8.National goalsSection 150(b) of title 23, United States Code, is amended— (1)by redesignating paragraphs (6) and (7) as paragraphs (7) and (8), respectively; and
(2)by striking paragraph (5) and inserting the following:  (5)Freight movementTo improve the National Highway Freight Network and strengthen the ability of rural communities to access national and international trade markets.
(6)Economic vitalityTo support local and regional economic development and increased tourism, recreational, and business travel.. 9.National Travel Mobility Program (a)In generalChapter 1 of title 23, United States Code, is amended by inserting after section 154 the following:

155.National Travel Mobility Program
(a)DefinitionsIn this section: (1)Eligible projectThe term eligible project means any project described in section 133(b).
(2)Long-haul travelThe term long-haul travel means a trip consisting of not less than 50 miles from the point of origin to the point of destination. (3)Nonlocal visitorThe term nonlocal visitor, with respect to a State, means an individual who—
(A)does not permanently reside in the State; and (B)engages in long-haul travel in the State (including long-haul travel any portion of which occurs within the State) for a period that includes at least 1 overnight stay in the State.
(4)ProgramThe term program means the National Travel Mobility Program established under subsection (b). (b)Establishment (1)In generalThe Secretary shall establish a program, to be known as the National Travel Mobility Program, under which the Secretary shall distribute funds to States in accordance with subsection (c) to carry out eligible projects that, as determined by the Secretary—
(A)alleviate congestion, improve reliability of travel time, and accommodate future growth along major corridors for long-haul travel;  (B)improve the safety and efficiency of long-haul travel;
(C)enhance connectivity between and among— (i)modes of transportation; and
(ii)major destinations; and (D)achieve the goals of the National Travel and Tourism Infrastructure Strategic Plan under section 1431(e) of Public Law 114–94 (49 U.S.C. 301 note).
(2)PurposeThe purpose of the program shall be to develop long-term plans and capital improvements that ensure the efficient movement of people on the national transportation network. (c)DistributionIn carrying out the program, the Secretary shall distribute to each State for each fiscal year an amount equal to the sum of—
(1)the product obtained by multiplying— (A)the number of nonlocal visitors to the State during fiscal year 2019; and
(B)$1.50; and (2)the product obtained by multiplying—
(A)the number of residents of the State engaging in long-haul travel within the State during fiscal year 2019; and (B)$0.50.
(d)Use of funds
(1)In generalA State shall use assistance received under the program— (A)to carry out 1 or more eligible projects in the State; or
(B)to conduct long-term planning activities relating to enhancing national and regional travel mobility, in accordance with paragraph (2). (2)Long-term planningIn conducting long-term planning activities under the program, a State (or a metropolitan planning organization on behalf of a State) shall—
(A)act in accordance with any applicable requirements of a transportation improvement program under sections 134 and 135; and (B)identify projects and strategies to facilitate travel and tourism.
(3)Federal shareThe Federal share of the cost of an eligible project shall be— (A)for an eligible project conducted on a unit of the National Park System or other Federal land, 100 percent of the total cost of the eligible project; and
(B)for an eligible project conducted on land not described in subparagraph (A), 80 percent of the total cost of the eligible project. (e)National Multimodal Travel Infrastructure NetworkThe Secretary shall use amounts made available to carry out the program to establish a network, to be known as the National Multimodal Travel Infrastructure Network, to identify surface transportation assets (including assets of the National Highway System, rail assets, transit systems, assets to provide access to Federal land, National Parks, and Scenic Byways) that are critical to facilitating the majority of long-haul travel to and within the United States.
(f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary out of the Highway Trust Fund (other than the Mass Transit Account) $1,200,000,000 for each of fiscal years 2022 through 2026 to carry out the program, to be available for obligation, and subject to limitations, in the same manner as other projects on Federal-aid highways under this chapter.. (b)Technical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by inserting after the item relating to section 154 the following:


§ 155. National Travel Mobility Program..
10.State travel and tourism advisory committees
(a)In generalChapter 3 of title 23, United States Code, is amended by inserting after section 302 the following:  303.State travel and tourism advisory committees (a)EstablishmentAs a condition of receiving a grant under this chapter, a State shall establish or maintain a travel and tourism advisory committee, consisting of a balanced cross-section of public and private travel and tourism stakeholders representing all transportation modes, including—
(1)travel and tourism industry product and service providers; (2)travel- and tourism-related associations;
(3)destination marketing organizations; (4)State tourism offices; and
(5)the travel- and tourism-related workforce. (b)QualificationsEach member of a State travel and tourism advisory committee shall have qualifications sufficient to represent the interests of the stakeholder group represented by the member, such as experience or qualifications relating to—
(1)general business and finance; (2)travel and tourism;
(3)tourism planning, safety, or workforce issues; (4)representing employees of the travel and tourism industry; or
(5)representing units of State or local government or metropolitan planning organizations in transportation-related issues. (c)DutiesEach State travel and tourism advisory committee established under subsection (a) shall—
(1)advise the State with respect to travel- and tourism-related priorities, issues, projects, and funding needs; (2)serve as a forum for discussion for State transportation decisions affecting travel and tourism;
(3)communicate and coordinate with other travel- and tourism-related organizations relating to regional priorities; (4)promote the sharing of information between the private and public sectors regarding travel and tourism issues;
(5)participate in the development of the statewide transportation improvement program and long-range statewide transportation plan under section 135; and (6)not less frequently than annually, submit to the Members of Congress of the State a report that describes the travel- and tourism-related issues and needs of the State, including recommendations to address those issues and needs, if any..
(b)Technical amendmentThe analysis for chapter 3 of title 23, United States Code, is amended by inserting after the item relating to section 302 the following:   § 303. State travel and tourism advisory committees.. 11.Office of Travel and TourismSection 102 of title 49, United States Code, is amended by striking (h) The Department and inserting the following:

(h)Office of Travel and Tourism
(1)EstablishmentThere is established in the Office of the Secretary of Transportation a separate office, to be known as the Office of Travel and Tourism (referred to in this subsection as the Office). (2)DutiesThe duties of the Office shall be—
(A)to plan, coordinate, and implement Department of Transportation-wide research, strategies, and actions to enhance travel and tourism; (B)to serve as the primary point of contact for the Department with respect to domestic travel and tourism issues, including funding for the improvement of travel and tourism infrastructure;
(C)to carry out the recommendations in the National Travel and Tourism Infrastructure Strategic Plan under section 1431(e) of Public Law 114–94 (49 U.S.C. 301 note); (D)to update, not less frequently than once every 4 years, the plan referred to in subparagraph (C);
(E)to facilitate communication among government, public, and private travel and tourism stakeholders; and (F)to carry out such other duties as the Secretary of Transportation may require.
(i)Departmental sealThe Department of Transportation. 12.Consolidated rail infrastructure and safety improvementsSection 22907 of title 49, United States Code, is amended—
(1)in subsection (c)— (A)by redesignating paragraphs (8) through (12) as paragraphs (9) through (13), respectively; and
(B)by inserting after paragraph (7) the following:  (8)A capital project to increase access to a travel or tourist destination.; and
(2)in subsection (e)(3)— (A)by striking demand, and any other and inserting the following: 
demand; and (E)any other; and
(B)in the matter preceding subparagraph (E) (as so designated), by striking may include the effects and inserting the following:  may include—
(A)local and regional economic development; (B)increased travel and tourism;
(C)increased mobility between modes; and (D)the effects.
13.Multimodal grant selection requirementNotwithstanding any other provision of law (including regulations), in each notice of funding opportunity for the National Infrastructure Investment program of the Department of Transportation, the Secretary of Transportation shall select among eligible projects by evaluating the extent to which each eligible project provides significant benefits to a State, a metropolitan area, a region, or the United States, including the extent to which the eligible project— (1)improves the safety of transportation facilities and systems;
(2)improves the condition of existing transportation facilities and systems; (3)contributes to economic competitiveness over the medium- to long-term, including by increasing travel and tourism; and
(4)improves access to and between transportation facilities and systems.  